Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
Election/Restriction
Claims 20 and 24-54 are pending for examination.  
Claims 30-34 are withdrawn as being directed to a non-elected invention/species in the reply filed 01/15/2021.
Claims 20 and 24-29 and 35-55 are pending for examination.
Claim Rejections - 35 USC § 112
The rejection of claims 40 and  44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 27-29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in response to Applicant’s amendment to the claims.
Claim Rejections - 35 USC § 103
Claims 20, 24-29, and 35-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over George, Jr., et al., (US2009/0042297A1) in view of Hikosaka et al. (2007), Keith et al. (2008), Brivanlou et al. (US 20100240133 A1) and Wang et al. (2010) Bancel et al.  (WO2013/151669A1), Dorsch-Hasler et al., Yang et al., Estes et al. and Cabianca et al. 
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive.  A quick review of Applicant’s arguments revealed that Applicants are not arguing the merits of the correct rejection.  According to Applicant’s “Claims 20, 24-28 and 41-53 are rejected over Ostertag in view of Hikosaka in further view of Dorsch-Hasler, Yan, Estes and Cabianca.” Contrary to Applicant’s assertions, the primary reference is not Ostertag.  The instant claims are rejected were previously rejected over George, Jr., et al., (US2009/0042297A1) in view of Hikosaka et al. (2007), Keith et al. (2008), Bancel et al.  (WO2013/151669A1), Dorsch-Hasler et al., Yang et al., Estes et al. and Cabianca et al. 
In reference to the Minshull declaration, at ¶ 7, Applicant argued that (1) sequence analysis revealed that the Uribo2 sequence actually contains a putative NLS sequence,  and (2) Moisyadi et al. teaches that addition of a heterologous NLS would confer no benefit.  Therefore, Applicant concluded that “it was not obvious to conduct the claimed methods using components of Hikosaka’s transposase system in place of those of Ostertag, because Hikosaka’s system as described was not effective for integration, ant it was not obvious where the problem resided or if it could be overcome..” 
Contrary to Applicant’s assertions, the instant claims do not require that the fusion of the heterologous NLS to the transposase of SEQ ID NO: 48 or 49 result in an “increase in its transposition activity.”  The instant claims only require that “a heterologous nuclear localization sequence that facilitates import of the transposase into the nucleus of the eukaryotic cell.”
Keith et al. (2008) discusses Uribo2, see the following: “[I]n piggyBac, we have demonstrated that this area contains a functional NLS (aa 551–571) (in press). In fact, this region is so rich with basic amino acids, that 4 PSORTII [57] predicted NLS matches exist in this short region: 2 monopartite at positions 551 and 563, and 2 bipartite signals at positions 554 and 555, respectively. Interestingly, this NLS cluster is not present in the functional Uribo-2 transposase, however a PSORT analysis of Uribo-2 shows it harbors a NLS matching a monopartite pattern beginning at P276, with respect to the Uribo-2 sequence.”
Additionally, Keith et al. provided sufficient guidance for the person of ordinary skill in the art to design constructs comprising a piggybac family transposase with a NLS sequence, and to test the ability of the modified transposase to mediate a transposition event.  See Figure 8 of Keith et al:

    PNG
    media_image1.png
    301
    698
    media_image1.png
    Greyscale

As shown above, Keith et al. teach that a piggybac family transposase could be analyzed to identify conserved amino acids associated with nuclear localization, these sequences can be modified and tested to see the impact on catalyzing transposition. Keith et al. teach that Uribo2 comprises a single copy of the PSORT predicted NLS pattern that is found 4X in the wild-type piggybac transposase.  This suggests that additional copies of the PSORT NLS could be included in the Uribo2 sequence and tested using the system described in Keith et al. 
Additionally, the prior art teaches the design of modified transposases that comprise heterologous NLS and DNA binding sequences.  For example Brivanlou et al. (US20100240133A1) teach modification of piggyback transposases comprising both a GAL4 binding sequence and a NLS, see the following:
	[0115] “Operably linked fusions of certain protein functional domains to a PiggyBac transposase encoded by a codon-humanized gene are also provided herein. Such protein functional domains can include, but are not limited to, one or more DNA binding domains, one or more nuclear localization signals, one or more flexible hinge regions that can facilitate one or more domain fusions, and combinations thereof. Fusions can be made either to the N-terminus, C-terminus, or internal regions of the transposase protein so long as transposase activity is retained. In certain embodiments, a fusion protein provided herein can comprise a nuclear localization signal and DNA binding domain that are operably linked to the N-terminus of the PiggyBac transposase encoded by a codon-humanized gene. In still other embodiments, a fusion protein provided herein can comprise, from N- to C-terminus: i) two copies of a nuclear localization signal; ii) a DNA 
The modified piggybac transposases of Brivanlou et al. are designed to enhance transposition activity in cells, see the Abstract. Moreover, the teachings of this reference include modified PiggyBac transposase comprise more than one NLS fused thereon, for the purpose of enhancing the activity of the transposase in cells.
Therefore, it would have been obvious for the person of ordinary skill in the art at the effective filing date of the  instant invention to have modified a prior art piggybac transposase to comprise a functional NLS or an additional NLS.
The method of introducing a heterologous sequence into a genome using the piggybac transposon system resulting from combined teachings of George, Jr. et al, Hikosaka et al, Keith et al., and supporting references as set forth below is indistinguishable and encompassed by the claimed invention of the present application.  Since the prior art teaches transposons comprising inverted terminal repeats of the present application (SEQID NO: 19; and the reverse complement), and a transposase that is 100% identical to SEQ ID NO: 48 of the present application, such 
Additionally, although Applicants have argued above that the addition of a NLS to a transposase confers no additional benefit (Moisyadi et al.; Figure 6 describes GAL4 modified transposases), this teaching is contrasted by the teachings of Brivanlou et al.  Brivanlou et al. teach that “[O]ne of skill in the art will recognize that the use of a flexible linker sequence linking the DNA binding domain to the PiggyBac transposase may be desirable. It may also be desirable to incorporate one or more nuclear localization signals into the transposase molecule to target its activity to the nucleus of the cell.” (See ¶ [0135]).  This reference also teaches that modification of transposases with sequences, such as a DNA binding domain (GAL4), increases the activity of the modified transposase because the DBD “increases the odds that transposons are transferred to the recipient plasmid.” (See ¶ [0066]) 
Wang et al. teach a plasmid for expressing a piggyBac transposase.  The “plasmid pIE1-Gal4-pB is designed to express piggyBac transposase under the control of a Hr5-IE1 enhancer-promoter. A nuclear localization signal (TPPKKKRKVED) is incorporated upstream of the Gal4 DBD, and a flexible linker sequence (KLGGGAPAVGGGPK) is present between the Gal4 DBD and transposase.” Three independent transposition assays were performed in Bm-12 cells, and they observed an increase in transposition activity by an average of 4.0 times over the control, see Results section on page 730.  Therefore, in contrast to the showing in Moisyadi et al., the fusion of a heterologous NLS with a transposase does confer a benefit over an unmodified transposase in this case.
Furthermore, in response to Applicant’s argument that Minshull Declaration describes the successful rescue of integration activity of Xenopus transposase using an SV40 NLS.  It is noted 
A modified rejection is set forth below:
The instant claims are drawn to a method of creating a transgenic cells comprising introducing a heterologous polynucleotide into the genome of a cell comprising the use of two transposon ends flanking the polynucleotide, and a transposase into the cells, wherein the transposase comprises an amino acid sequence of SEQ ID NO: 48 or 49 fused to a heterologous nuclear localization sequence.  The claims also encompass wherein the transposase is provided as a protein, or a polynucleotide.
George, Jr. et al disclose at least a nucleic acid comprising multiple transcriptional units or a combination of transcriptional units and regions to receive a transcriptional unit or multiple regions to receive a transcriptional unit, and that are together flanked by piggyBac inverted repeats (e.g., minimal inverted repeat elements of 311 and 236 nucleotides in length), wherein each transcriptional unit or region to receive a transcriptional unit is separated from every other transcriptional unit or region to receive a transcriptional unit by an internal ribosome entry site, and operably linked to a promoter such that all transcriptional units are expressed via a bicistronic mRNA for mediating gene transfer in at least human cells (see at least the Abstract; Summary of cytomegalovirus promoter 
George also teaches that the disclosed system of gene delivery could be practiced in lymphocytes, including T-cells and B-cells, see ¶’s [0206-0207] , reads on instant claims 44 and 55.
 George, Jr. et al do not disclose a nucleic acid comprising a piggyBac-like transposon comprising two transposon ends flanking a heterologous polynucleotide, wherein the two transposon ends comprising a sequence (CCYTTTBMCTGCCA) and a reverse complement of SEQ ID NO: 19 respectively, and a transposase, wherein the transposase comprises the amino acid sequence of SEQ ID NO: 48 or 49 fused to a heterologous nuclear localization sequence.
However, before the effective filing date of the present application, Hikosaka et al already cloned and characterized at least a new DNA transposon from Xenopus tropicalis, belonging to the piggyback superfamily and named TxpB-Uribo2 (see at least the Abstract; section titled “Analysis of Transposons by in silico walking and PCR” and “Transposon excision assay in cell cultures” and “Transposon excision activity of the Uribo2 Tpase” and Fig. 6).  Hikosaka et al stated “Transfection experiments in cell culture revealed that an expression vector construct for the intact Uribo2 ORF caused precise excision of a nonautonomous Uribo2 element from the target vector construct but that for the Kobuta ORF did not.  The present results support our view point that some Uribo2 members are naturally active autonomous transposons, whereas Kobuta members may be domesticated by hosts" (last 2 sentences of the Abstract).  The disclosed encoded Uribo2 transposase has a sequence that is 100% identical to SEQ ID NO: 48 (589 amino acids) of the present application.  Hikosaka et al also stated “An active transposon is considered to have 2 arms (left and right arms located at the 5’ and 3’ ends of the Tpase ORF, respectively) with TIR and TSD at the ends.  We found both the arms and the TIRs for some Xtr-Uribo1 and Xtr-Uribo2 ORFs…..a sequence of CCYTTTNNNTGCCA (SEQ ID NO: 19 of the instant claims) was SEQ ID NO: 9 (a single T-G mismatch) or 100% identical to SEQ ID NO: 17 of the present application, and a sequence spanning nucleotides 2142 through 2378 that (Fig. 6; reads on claim 40).  The insert nonautonomous Xtr-Uribo2 transposon was cloned into the EcoRV site of the pBluescript II vector (page 2650, left col., first paragraph, Fig. 6B) which has a helper phage replication origin in the vector backbone. 
Absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to have substituted the transposase and inverted repeat sequences of George, Jr., et al. with the transposase and inverted repeat sequences of Hikosaka et al. with the expectation of producing a transposase system for the integration of exogenous nucleic acid into cells with reasonable expectation of success.  As per MPEP 2144.06 [R-6], it is prima facie obvious to substitute one equivalent art recognized piggyBac
Keith et al. (2008) discusses Uribo2, see the following: “[I]n piggyBac, we have demonstrated that this area contains a functional NLS (aa 551–571) (in press). In fact, this region is so rich with basic amino acids, that 4 PSORTII [57] predicted NLS matches exist in this short region: 2 monopartite at positions 551 and 563, and 2 bipartite signals at positions 554 and 555, respectively. Interestingly, this NLS cluster is not present in the functional Uribo-2 transposase, however a PSORT analysis of Uribo-2 shows it harbors a NLS matching a monopartite pattern beginning at P276, with respect to the Uribo-2 sequence.”
Additionally, Keith et al. provided sufficient guidance for the person of ordinary skill in the art to design constructs comprising a piggybac family transposase with a NLS sequence, and to test the ability of the modified transposase to mediate a transposition event.  See Figure 8 of Keith et al:

    PNG
    media_image1.png
    301
    698
    media_image1.png
    Greyscale

As shown above, Keith et al. teach that a piggybac family transposase could be analyzed to identify conserved amino acids associated with nuclear localization, these sequences can be modified and tested to see the impact on catalyzing transposition.   As stated above Uribo2 comprises a single copy of the PSORT predicted NLS pattern that is found 4X in the wild-type piggybac transposase.  This suggests that additional copies of the PSORT NLS could be included in the Uribo2 sequence and tested using the system described in Keith et al. 
The addition of NLS sequences to piggyBac transposases is also described in both Brivanlou et al. (2010) and Wang et al. (2010).  Both references teach an increase in transposition activity when fusing a heterologous NLS to a piggyBac family transposase. Brivanlou et al. teach that the modified transposase and transposon system could be used in embryonic stem cells, see ¶ [0110] (reads on claim 44).
Moreover, since George et al. teach that a transposase that does not possess a NLS would not be able to enter the nucleus to mediate an integration reaction, the person of ordinary skill in the art would have been motivated to add a heterologous NLS to a prior art piggyBac transposase, with the expectation that the transposase would have been able to mediate both excision and integration events.  An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of  George, Jr., et al., Hikosaka et al., and Keith et al. (and Brivanlou et al. and Wang et al.) in view of the supporting references and coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
Moreover, since Hikosaka et al. clearly states that there is no evidence for the integration of the excised target into the genome when using transposase Xtr-Uribo2 Tpase (SEQ ID NO: 48), this observation suggests the lack of  NLS.   Additionally, a person of skill in the art, by analyzing the sequence of the transposase of Hikosaka et al., would have recognized that the sequence lacked the known NLS associated with other piggybac transposases, PVMKKRTYCTYCPSKIRRKAN located near its C-terminus, as described Keith et al. (2008).  Additionally, Keith et al. teach that “Many prokaryotic recombinases and integrases exhibit enhanced activity in eukaryotic cells when they are linked with eukaryotic nuclear importation signal sequences.” (Page 7, 2nd col.).  This 

Regarding claims 27-29, since Hikosaka et al., George, Jr, et al., and Keith et al. provide a vector system for expressing a transposon and a transposase sequence in a cell, the differences between the prior art (i.e. SEQ ID NO: 700, which is a 3’UTR and polyadenylation sequence; the T7 RNA polymerase promoter) and the instant claims would have been obvious to a person having skill in the art of gene cloning technology. Moreover, Bancel et al. (WO2013/151669A1) provides clear suggestion and motivation for making these modifications to the techniques described in the primary references for producing the transposase as an mRNA in a cell.  According to Bancel et al., these modifications are described throughout this reference, and are described in the following manner: “[P]rovided herein, in part, are polynucleotides, primary constructs and/or mRNA encoding polypeptides of interest which have been designed to improve one or more of the stability and/or clearance in tissues, receptor uptake and/or kinetics, cellular access by the compositions, engagement with translational machinery, mRNA half-life, translation efficiency, immune evasion, protein production capacity, secretion efficiency (when applicable), accessibility to circulation, protein half-life and/or modulation of a cell 's status, function and/or activity.” (See ¶ [00031].)
George, Jr., et al., Hikosaka et al., and Keith et al. do not specifically disclose all of the promoter, enhancer, intron, and insulator sequences recited in claims 47-54. 
Regarding claim 47, Dorsch-Hasler et al. describes the nucleotide sequence of the CMV promoter DNA sequence, the disclosed promoter is 99.3% identical to SEQ ID NO: 919 of the 
[0005] “[I]nclusion of introns into a basic enhancer-core promoter combination has been shown to improve recombinant protein expression levels in mammalian cells (Kang et al. 2005; Mariati et al. 2010). The increased effectiveness achieved by adding introns is promoter and cell line specific. Expression levels in CHO cells from the human cytomegalovirus major immediate early gene promoter (hCMV) could be increased by only 2 fold while expression from the murine cytomegalovirus major immediate early gene promoter (mCMV) was increased 8 fold by addition of the first intron from the human EF-la gene...”
Regarding claim 52, SEQ ID NO: 983 is known in the art, Estes et al. (WO2005000888-A2; Claim 1; SEQ ID NO 3) discloses a nucleotide sequence that comprises SEQ ID NO: 983 as recited in instant claim 52.  SEQ ID NO: 3 of Estes et al. is disclosed as a beta-actin promoter, see page 5, Figure 2B, which is capable of generating high levels of expression and/or sustained expression of recombinant proteins, see ¶ [0003].
It would have been obvious for one of ordinary skill in the art to incorporate a known promoter sequence into the transposon system disclosed by George, Jr., et al., Hikosaka et al., and 
Regarding claims 53-54, Cabianca et al. (2012) discloses a nucleotide sequence comprising SEQ ID NO: 862 as recited in the instant claims.  The disclosed sequence is described as long ncRNA that links copy number variation to a polycomb/trithorax epigenetic switch in FSHD muscular dystrophy.  Cabianca et al. provides a study describing how repetitive sequences function in the regulation of gene expression.  
It would have been obvious for one of ordinary skill in the art to incorporate any known heterologous sequence into a cell comprising the use of the transposon system disclosed by George, Jr., et al., Hikosaka et al., and Keith et al. in order to express the sequence and observe the biological effects associated with the sequence.  Absent evidence to the contrary, the selection of the nucleotide sequence disclosed Cabianca et al. would have been a simple matter of design choice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699